
	
		III
		112th CONGRESS
		1st Session
		S. RES. 132
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative day, April 5),
			 2011
			Mr. Nelson of Nebraska
			 (for himself, Mr. Durbin,
			 Ms. Cantwell, Mrs. Murray, Mr.
			 Moran, Mr. Bingaman,
			 Mr. Blunt, Mr.
			 Brown of Ohio, Mrs.
			 Feinstein, Mr. Menendez,
			 Mr. Johanns, Mr. Grassley, Mr.
			 Cochran, Mr. Wicker,
			 Mr. Roberts, Mr. Isakson, Mr.
			 Wyden, Mr. Lieberman,
			 Mr. Blumenthal, Mrs. Hagan, Ms.
			 Landrieu, Mr. Tester,
			 Mr. Levin, Mrs.
			 Gillibrand, Mr. Coons,
			 Mr. Cardin, Ms.
			 Stabenow, Mr. Merkley, and
			 Mr. Reed) submitted the following
			 resolution; which was referred to the Committee on Environment and Public
			 Works
		
		
			November 8, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing and honoring the zoos and
		  aquariums of the United States.
	
	
		Whereas the 223 zoos and aquariums accredited by the
			 Association of Zoos and Aquariums support more than 142,000 jobs nationwide,
			 making such zoos and aquariums a valuable part of local and national
			 economies;
		Whereas according to the Association of Zoos and
			 Aquariums, accredited zoos and aquariums generate more than $15,000,000,000 in
			 economic activity in the United States annually;
		Whereas according to the Association of Zoos and
			 Aquariums, accredited zoos and aquariums attract more than 165,000,000 visitors
			 each year and are a valuable part of regional, State, and local tourist
			 economies;
		Whereas according to the Association of Zoos and
			 Aquariums, accredited zoos and aquariums have formally trained more than
			 400,000 teachers, and such zoos and aquariums support science curricula with
			 effective teaching materials and hands-on opportunities and host more than
			 12,000,000 students annually on school field trips;
		Whereas according to the Association of Zoos and
			 Aquariums, accredited zoos and aquariums provide a unique opportunity for the
			 public to engage in conservation and education efforts, and more than 60,000
			 people invest more than 3,000,000 hours per year as volunteers at such zoos and
			 aquariums;
		Whereas public investment in accredited zoos and aquariums
			 has dual benefits, including immediate job creation and environmental education
			 for children in the United States;
		Whereas accredited zoos and aquariums focus on connecting
			 people and animals, and such zoos and aquariums provide a critical link to
			 helping animals in their native habitats;
		Whereas according to the Association of Zoos and
			 Aquariums, accredited zoos and aquariums have provided more than $90,000,000
			 per year over the past 5 years to support more than 4,000 field conservation
			 and research projects in more than 100 countries; and
		Whereas many Federal agencies have recognized accredited
			 zoos and aquariums as critical partners in rescue, rehabilitation,
			 confiscation, and reintroduction efforts for distressed, threatened, and
			 endangered species: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the zoos and aquariums of the United States;
			(2)commends the
			 employees and volunteers at each zoo and aquarium for their hard work and
			 dedication;
			(3)recommends that
			 people in the United States visit their local accredited zoo and aquarium and
			 take advantage of the educational opportunities that such zoos and aquariums
			 offer; and
			(4)urges continued
			 support for accredited zoos and aquariums and the important conservation,
			 education, and recreation programs of such zoos and aquariums.
			
